The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2005-190748.  Regarding claim 2, the reference is directed to a battery assembly system comprising a stacking fixture (holding frame 6) configured to stack a plurality of batteries to create a stack (1) (Fig. 1, [0007] of machine translation).  A first set of cylindrical pistons (e.g., 3a, 5a on left side) is configured to compress the stack by exerting pressure on the external layer of the stack while the stack is in the stacking .


Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-190748.
The reference is applied to claims 2, 3, 7, 8, and 15 for the reasons stated above.  However, the reference does not expressly teach that the system is configured to seal the bin after the stack is fully inserted therein, as recited in claim 4. 
However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because it is well known that it is necessary to seal open battery cases with a lid . 


Claims 5, 6, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-190748 in view of Rommling et al (US 4778479).  
JP ‘748 is applied to claims 2, 3, 7, 8, and 15 for the reasons stated above.  Further regarding claims 5 and 6, the apparatus comprises a second set of cylinders (3a, 5a on right side) configured to exert pressure on the stack, wherein the direction of the pressure exerted by the second set of cylinders is opposite to that of the first set of cylinders (Fig. 1). 
 However, the reference does not expressly teach a cell cover or band comprising a low friction material being added to the stack prior to insertion in the bin (claim 9).   
Rommling et al. teach that a tension band (21) is added around a battery stack parallel to the faces to be compressed, prior to insertion into a container (Fig. 3).  
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique (pre-compressing battery stack with a band prior to insertion) was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  As such, its use in JP ‘748 would have been obvious.  Further regarding the term “low-friction material,” it is submitted that any material used as the band of modified JP '748 could be characterized as "low friction," as this is a relative term.  As such, claims 9 and 12 would be rendered obvious.  

Regarding claim 10, this claim recites that the system is further configured to remove the band following insertion into the bin.  This is deemed an obvious modification since in JP '748, adequate compression of the stack as a finished product is presumably accomplished by the battery can (bin).  If the mass of the band is removed from the battery, the energy density of the battery would increase and the battery could be made more lightweight.  Accordingly, band removal and the modification of the system to add a means for doing so would be obvious to one skilled in the art.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over JP ‘748 in view of Rommling et al. as applied to claims 5, 9, 10, and 12 above, and further in view of Schaefer et al (US 20140087231).
Modified JP ‘748 does not expressly teach that the band is coated in an insulating material as recited in claim 11.  
Schaefer et al. teach a battery stack comprising a clamping band (8) that at least in region of the pole plates, is coated with an insulating layer ([0060]).  
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Accordingly, it would have been obvious to use an insulating coating on the band of modified JP ‘748.

Allowable Subject Matter
Claims 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 13 and 14 recite an assembly system wherein the stacking fixture comprises a rectangular prism with one or more open panels, or two rectangular panels appended to a hollow rectangular prism.  The art of record does not teach or fairly suggest these features.  JP ‘748, the closest art, teaches a holding frame (6) that has been interpreted as the stacking fixture of independent claim 2, however, this frame cannot be said to comprise a rectangular prism with one or more open panels, or two rectangular panels appended to a hollow rectangular prism, nor would these shapes be obvious modifications of the frame structure disclosed in the reference.  Miyagi et al (6190797) teaches a rectangular transport case for battery cells in a production process, and O'Phelan et al. (20040127952) teach a stacking fixture for plates of a pacemaker battery (Figs. 15-18).  However, there is no apparent reason to combine either of these disclosures with JP 2005-190748 in an attempt to recreate the limitations of claims 13 and 14, and even if combined would not teach all the limitations.  As such, claims 13 and 14 contain allowable subject matter.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
June 18, 2021